


110 HR 694 : Minority Serving Institution Digital

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 694
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 5, 2007
			Received
		
		
			October 4, 2007
			Read twice and referred to the Committee on Commerce,
			 Science, and Transportation
		
		AN ACT
		To establish a digital and wireless network
		  technology program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Minority Serving Institution Digital
			 and Wireless Technology Opportunity Act of 2007.
		2.Establishment of
			 ProgramSection 5 of the
			 Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3704) is
			 amended by inserting the following after subsection (b):
			
				(c)Minority Serving
				Institution Digital and Wireless Technology Opportunity Program
					(1)In
				generalThe Secretary shall establish a Minority Serving
				Institution Digital and Wireless Technology Opportunity Program to assist
				eligible institutions in acquiring, and augmenting their use of, digital and
				wireless networking technologies to improve the quality and delivery of
				educational services at eligible institutions.
					(2)Authorized
				activitiesAn eligible institution may use a grant, cooperative
				agreement, or contract awarded under this subsection—
						(A)to acquire
				equipment, instrumentation, networking capability, hardware and software,
				digital network technology, wireless technology, and infrastructure to further
				the objective of the Program described in paragraph (1);
						(B)to develop and
				provide training, education, and professional development programs, including
				faculty development, to increase the use of, and usefulness of, digital and
				wireless networking technology;
						(C)to provide teacher
				education, including the provision of preservice teacher training and
				in-service professional development at eligible institutions, library and media
				specialist training, and preschool and teacher aid certification to individuals
				who seek to acquire or enhance technology skills in order to use digital and
				wireless networking technology in the classroom or instructional process,
				including instruction in science, mathematics, engineering, and technology
				subjects;
						(D)to obtain
				capacity-building technical assistance, including through remote technical
				support, technical assistance workshops, and distance learning services;
				and
						(E)to foster the use
				of digital and wireless networking technology to improve research and
				education, including scientific, mathematics, engineering, and technology
				instruction.
						(3)Application and
				review procedures
						(A)In
				generalTo be eligible to receive a grant, cooperative agreement,
				or contract under this subsection, an eligible institution shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require. Such application, at a minimum, shall
				include a description of how the funds will be used, including a description of
				any digital and wireless networking technology to be acquired, and a
				description of how the institution will ensure that digital and wireless
				networking will be made accessible to, and employed by, students, faculty, and
				administrators. The Secretary, consistent with subparagraph (C) and in
				consultation with the advisory council established under subparagraph (B),
				shall establish procedures to review such applications. The Secretary shall
				publish the application requirements and review criteria in the Federal
				Register, along with a statement describing the availability of funds.
						(B)Advisory
				councilThe Secretary shall establish an advisory council to
				advise the Secretary on the best approaches to encourage maximum participation
				by eligible institutions in the program established under paragraph (1), and on
				the procedures to review proposals submitted to the program. In selecting the
				members of the advisory council, the Secretary shall consult with
				representatives of appropriate organizations, including representatives of
				eligible institutions, to ensure that the membership of the advisory council
				includes representatives of minority businesses and eligible institution
				communities. The Secretary shall also consult with experts in digital and
				wireless networking technology to ensure that such expertise is represented on
				the advisory council.
						(C)Review
				panelsEach application submitted under this subsection by an
				eligible institution shall be reviewed by a panel of individuals selected by
				the Secretary to judge the quality and merit of the proposal, including the
				extent to which the eligible institution can effectively and successfully
				utilize the proposed grant, cooperative agreement, or contract to carry out the
				program described in paragraph (1). The Secretary shall ensure that the review
				panels include representatives of minority serving institutions and others who
				are knowledgeable about eligible institutions and technology issues. The
				Secretary shall ensure that no individual assigned under this subsection to
				review any application has a conflict of interest with regard to that
				application. The Secretary shall take into consideration the recommendations of
				the review panel in determining whether to award a grant, cooperative
				agreement, or contract to an eligible institution.
						(D)Information
				disseminationThe Secretary shall convene an annual meeting of
				eligible institutions receiving grants, cooperative agreements, or contracts
				under this subsection to foster collaboration and capacity-building activities
				among eligible institutions.
						(E)Matching
				requirementThe Secretary may not award a grant, cooperative
				agreement, or contract to an eligible institution under this subsection unless
				such institution agrees that, with respect to the costs incurred by the
				institution in carrying out the program for which the grant, cooperative
				agreement, or contract was awarded, such institution shall make available,
				directly, or through donations from public or private entities, non-Federal
				contributions in an amount equal to one-quarter of the grant, cooperative
				agreement, or contract awarded by the Secretary, or $500,000, whichever is the
				lesser amount. The Secretary shall waive the matching requirement for any
				institution or consortium with no endowment, or an endowment that has a current
				dollar value lower than $50,000,000.
						(F)Awards
							(i)LimitationAn
				eligible institution that receives a grant, cooperative agreement, or contract
				under this subsection that exceeds $2,500,000 shall not be eligible to receive
				another grant, cooperative agreement, or contract.
							(ii)ConsortiaGrants,
				cooperative agreements, and contracts may only be awarded to eligible
				institutions. Eligible institutions may seek funding under this subsection for
				consortia which may include other eligible institutions, a State or a State
				education agency, local education agencies, institutions of higher education,
				community-based organizations, national nonprofit organizations, or businesses,
				including minority businesses.
							(iii)Planning
				grantsThe Secretary may provide funds to develop strategic plans
				to implement such grants, cooperative agreements, or contracts.
							(iv)Institutional
				diversityIn awarding grants, cooperative agreements, and
				contracts to eligible institutions, the Secretary shall ensure, to the extent
				practicable, that awards are made to all types of institutions eligible for
				assistance under this subsection.
							(v)NeedIn
				awarding funds under this subsection, the Secretary shall give priority to the
				institution with the greatest demonstrated need for assistance.
							(G)Annual report
				and evaluation
							(i)Annual report
				required from recipientsEach institution that receives a grant,
				cooperative agreement, or contract awarded under this subsection shall provide
				an annual report to the Secretary on its use of the grant, cooperative
				agreement, or contract.
							(ii)Independent
				assessmentNot later than 6 months after the date of enactment of
				this subsection, the Secretary shall enter into a contract with the National
				Academy of Public Administration to conduct periodic assessments of the
				program. The Assessments shall be conducted once every 3 years during the
				10-year period following the enactment of this subsection. The assessments
				shall include an evaluation of the effectiveness of the program in improving
				the education and training of students, faculty and staff at eligible
				institutions that have been awarded grants, cooperative agreements, or
				contracts under the program; an evaluation of the effectiveness of the program
				in improving access to, and familiarity with, digital and wireless networking
				technology for students, faculty, and staff at all eligible institutions; an
				evaluation of the procedures established under paragraph (3)(A); and
				recommendations for improving the program, including recommendations concerning
				the continuing need for Federal support. In carrying out its assessments, the
				National Academy of Public Administration shall review the reports submitted to
				the Secretary under clause (i).
							(iii)Report to
				CongressUpon completion of each independent assessment carried
				out under clause (ii), the Secretary shall transmit the assessment to Congress
				along with a summary of the Secretary’s plans, if any, to implement the
				recommendations of the National Academy of Public Administration.
							(H)DefinitionsIn
				this subsection:
							(i)Digital and
				wireless networking technologyThe term digital and
				wireless networking technology means computer and communications
				equipment and software that facilitates the transmission of information in a
				digital format.
							(ii)Eligible
				institutionThe term eligible institution means an
				institution that is—
								(I)a historically
				Black college or university that is a part B institution, as defined in section
				322(2) of the Higher Education Act of
				1965 (20
				U.S.C. 1061(2)), an institution described in section
				326(e)(1)(A), (B), or (C) of that Act (20 U.S.C. 1063b(e)(1)(A), (B), or
				(C)), or a consortium of institutions described in this subparagraph;
								(II)a
				Hispanic-serving institution, as defined in section 502(a)(5) of the
				Higher Education Act of 1965 (20
				U.S.C. 1101a(a)(5));
								(III)a tribally
				controlled college or university, as defined in section 316(b)(3) of the
				Higher Education Act of 1965 (20
				U.S.C. 1059c(b)(3));
								(IV)an Alaska
				Native-serving institution under section 317(b) of the
				Higher Education Act of 1965 (20
				U.S.C. 1059d(b));
								(V)a Native
				Hawaiian-serving institution under section 317(b) of the
				Higher Education Act of 1965 (20
				U.S.C. 1059d(b)); or
								(VI)an institution of
				higher education (as defined in section 365 of the
				Higher Education Act of 1965 (20
				U.S.C. 1067k)) with an enrollment of needy students (as defined in section
				312(d) of the Higher Education Act of
				1965 (20
				U.S.C. 1058(d))).
								(iii)Institution of
				higher educationThe term institution of higher
				education has the meaning given the term in section 101 of the
				Higher Education Act of 1965 (20
				U.S.C. 1001).
							(iv)Local
				educational agencyThe term local educational agency
				has the meaning given the term in section 9101 of the
				Elementary and Secondary Education Act of
				1965 (20
				U.S.C. 7801).
							(v)Minority
				businessThe term minority business includes HUBZone
				small business concerns (as defined in section 3(p) of the
				Small Business Act (15 U.S.C.
				632(p))).
							(vi)Minority
				individualThe term minority individual means an
				American Indian, Alaskan Native, Black (not of Hispanic origin), Hispanic
				(including persons of Mexican, Puerto Rican, Cuban and Central or South
				American origin), or Pacific Islander individual.
							(vii)StateThe
				term State has the meaning given the term in section 9101 of the
				Elementary and Secondary Education Act of
				1965 (20
				U.S.C. 7801).
							(viii)State
				educational agencyThe term State educational agency
				has the meaning given the term in section 9101 of the
				Elementary and Secondary Education Act of
				1965 (20 U.S.C.
				7801).
							.
		3.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary of Commerce to carry out section
			 5(c) of the Stevenson-Wydler Technology Innovation Act of 1980—
			(1)$250,000,000 for
			 fiscal year 2008; and
			(2)such sums as may
			 be necessary for each of the fiscal years 2009 through 2012.
			
	
		
			Passed the House of
			 Representatives September 4, 2007.
			Lorraine C. Miller,
			Clerk.Jorge E. Sorensen,
			Deputy Clerk.
		
	
